Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 and 2 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 5,551,692 to Pettit.

In Reference to Claims 1 and 7 
Pettit discloses at least one non-transitory computer readable medium that stores a plurality of instructions, the plurality of instructions, when executed by at least one processor, causes the at least one processor to (Col. 4, ll. 36-38):
select at least one trigger threshold (preprogrammed win-lose percentage Col. 3, ll. 54-55);
generate a count that progresses based on play of a game on a gaming device (accomplished by two counters based on each tie a winning or losing combination is generated Col. 6, ll. 50-53. Col. 7. Ll. 1-6);
increment and decrement the count (Col. 6 ll. 50-66 each count is increased to their predetermined values and decremented by for each win or loss); and


In Reference to Claim 2
Pettit discloses the win count is decremented by a value of 1 (Col. 6. ll. 62-63).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pettit in view of U.S. Pat. Pub. No. 2004/0038733 to Walker.

In Reference to Claim 7 
Pettit discloses the invention substantially as claimed.  However, the reference does not explicitly disclose awarding a secondary game.
Walker teaches that “Applicants have further recognized that, in some embodiments, many types of players would find it appealing to participate in a promotions, demonstration, tutorial, or tour of a secondary game that is interactive. For example, some types of players would find it appealing to be able to make choices, selections, or decisions during a promotion of a secondary game (e.g., as if the player had qualified conventionally for the secondary game in the primary game” [0025].
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would appreciate that the promotion coupons offered by the invention of Pettit could be expanded to include another opportunity to play the game with a coupon offering a secondary game or in this case a play of the game again such as in receiving a free spin.  Applying a known technique to a know device in the same way has been held to be indicia of obviousness.


In Reference to Claim 8
Pettit discloses the win count is decremented by a value of 1 (Col. 6. ll. 62-63).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10.037,657. Although the claims at issue are not identical, they are not patentably distinct from each other because the comparison differences are merely just the difference between the apparatus and computer readable medium forms of the claims.
U.S. Pat. No. 10,037,657 Claim 1
App. No. 16/866,975 Claim 1
A gaming device comprising: 


a base game; 

at least one number generator configured to select at least one trigger threshold; 

at least one bonus award mechanism configured to award a bonus award; and 

at least one counter configured to generate a count related to base game outcomes, 

the counter being operatively connected to the bonus award mechanism and being configured to increment and decrement a count, the counter being further configured to award the bonus award when the count bears a predefined relationship to the trigger threshold.
At least one non-transitory computer readable medium that stores a plurality of instructions, the plurality of instructions, when executed by at least one processor, causes the at least one processor to:

select a trigger threshold;

generate a count related to outcomes of a base game;

increment and decrement the count; and

enable a secondary game when the count bears a predefined relationship to the trigger
threshold.






Allowable Subject Matter
12.	Claims 3, 4, 5, 6, 9, 10, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
13.	The following is a statement of reasons for the indication of allowable subject matter: The invention of Pettit does not count more rapidly, or increment losing counts

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715